Exhibit 10.12

THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of November 22, 2013 (the “Amendment Date”), by and between WEST
VALLEY DISTRIBUTION ASSOCIATES-I, LP, a Washington limited partnership
(“Seller”), and IIT ACQUISITIONS LLC, a Delaware limited liability company
(“Buyer”).

R E C I T A L S

A. Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of August 5, 2013, as amended by that certain First Amendment
to Purchase and Sale Agreement dated as of September 4, 2013 and that certain
Reinstatement of and Second Amendment to Purchase and Sale Agreement dated as of
September 19, 2013 (as amended, the “Agreement”), pursuant to which Seller
agreed to sell, and Buyer agreed to purchase, that certain real property (the
“Property”) situated in the City of Kent, State of Washington, which Property is
more particularly described in the Agreement.

B. Seller and Buyer now desire to amend the Agreement, upon the terms and
conditions more particularly set forth herein.

A G R E E M E N T

NOW THEREFORE, in consideration of the terms and conditions contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Seller and Buyer hereby agree to amend the Agreement as
follows:

1. Definitions. All defined terms used herein without definition shall have the
meaning ascribed thereto in the Agreement.

2. Closing Date. Notwithstanding anything to the contrary in the Agreement, the
Closing Date is hereby extended to be January 15, 2014, for all purposes of the
Agreement; provided that Buyer shall have the right to accelerate the Closing
Date by delivering five (5) days’ advance written notice to Seller; provided
that in no event shall the Closing Date occur prior to January 3, 2014.

3. Post-Closing Review. To the extent necessary to enable Buyer to comply with
any financial reporting requirements applicable to Buyer and upon at least 3
Business Days prior written notice to Seller, within 75 days after the Closing
Date, Seller shall reasonably cooperate (at no cost or liability to Seller) and
allow Buyer’s auditors to audit the trial balance related to the operation of
the Property for the year prior to the Closing Date and for the portion of the
calendar starting on January 1 through the Closing Date. Other than any
representation, warranty or covenant otherwise set forth in this Agreement or
the documents delivered at Closing, Seller makes no representations, warranties
or covenants with respect to the trial balance or the books and records which
may be reviewed in auditing the same, and Buyer releases and waives any
liability or claims against Seller related to the trial balance or the books and
records which may be reviewed and audited.

 

1



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the remaining terms and conditions of the Agreement shall remain
unmodified and in full force and effect. In the event of conflict, between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail and control.
As used in the Agreement, all references to “this Agreement” shall mean and
refer to the Agreement as amended by this Amendment.

(b) Entire Agreement. The Agreement, together with this Amendment, embodies the
entire understanding between Buyer and Seller with respect to its subject matter
and can be changed only by an instrument in writing signed by Buyer and Seller.

(c) Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts or electronic counterparts, each of which shall
be deemed an original but all of which, taken together, shall constitute one in
the same Amendment.

(d) Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Washington without regard
to conflicts of law principles.

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first written above.

 

SELLER: WEST VALLEY DISTRIBUTION ASSOCIATES-I, LP, a Washington limited
partnership By:  

/s/ Nick Westlund

Name:  

Nick Westlund

Title:  

General Partner

 

2



--------------------------------------------------------------------------------

BUYER: IIT ACQUISITIONS LLC, a Delaware limited liability company By:   IIT Real
Estate Holdco LLC,   its Sole Member   By:  
Industrial Income Operating Partnership LP,     its Sole Member     By:  
Industrial Income Trust Inc.,       its General Partner       By:  

/s/ Thomas G. McGonagle

      Name:  

Thomas G. McGonagle

      Title:  

Chief Financial Officer

 

3